 

CareView Communications, Inc. 8-K [crvw-8k_013118.htm] 

Exhibit 10.2

 

THIS WARRANT AND THE COMMON STOCK ISSUABLE UPON EXERCISE HEREOF HAVE BEEN
ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE
OR DISTRIBUTION THEREOF AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED. SUCH SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED,
HYPOTHECATED, DISTRIBUTED, TRANSFERRED OR OTHERWISE DISPOSED EXCEPT PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR AN EXEMPTION FROM SUCH REGISTRATION REQUIREMENTS.

 

Date of Issuance: February 2, 2018

Number of Shares: 4,444,445
(subject to adjustment)

 

SECOND AMENDED AND RESTATED

 

WARRANT TO PURCHASE COMMON STOCK OF

 

CAREVIEW COMMUNICATIONS, INC.

 

CareView Communications, Inc., a Nevada corporation (the “Company”), for value
received, hereby certifies that PDL Investment Holdings, LLC (as assignee of PDL
BioPharma, Inc.), a Delaware limited liability company, or its registered
assigns (the “Registered Holder”), is entitled, subject to the terms set forth
herein, to purchase from the Company, at any time after the date hereof and on
or before October 7, 2025 (the “Expiration Date”), up to Four Million Four
Hundred and Forty Four Thousand Four Hundred and Forty Five (4,444,445) shares,
as adjusted from time to time pursuant to the provisions of this Second Amended
and Restated Warrant (this “Warrant”), of common stock of the Company, par value
$0.001 (“Common Stock”), at an exercise price equal to $0.0273. The securities
issuable upon exercise of this Warrant and the exercise price per share, each as
adjusted from time to time pursuant to the provisions of this Warrant, are
sometimes hereinafter referred to as the “Warrant Stock” and the “Exercise
Price,” respectively.

 

This Warrant is issued pursuant to that certain Credit Agreement dated as of
June 26, 2015, as amended by that certain First Amendment to Credit Agreement,
dated as of October 7, 2015 (as amended, the “Credit Agreement”), by and among
the Company, CareView Communications, Inc., a Texas corporation and a
wholly-owned subsidiary of the Company (“CareView Communications”), and the
Registered Holder (as assignee of PDL BioPharma, Inc.), as modified by that
certain Modification Agreement dated as of the date hereof by and among the
Company, CareView Communications, CareView Operations, L.L.C., a Texas limited
liability company, and the Registered Holder.

 

This Warrant amends and restates in its entirety that certain Warrant to
Purchase Common Stock originally issued to PDL BioPharma, Inc. on June 26, 2015,
as amended by the Amended and Restated Warrant to Purchase Common Stock dated
October 7, 2015, to adjust the initial Exercise Price to $0.0273, subject to
adjustment from time to time pursuant to the provisions of this Warrant.

 

 

 

 

1. EXERCISE OF WARRANT

 

Section 1.1           Payment. Subject to compliance with the terms and
conditions of this Warrant and applicable securities laws, this Warrant may be
exercised by the Registered Holder, in whole or in part, at any time or from
time to time, on or before the Expiration Date by (a) surrender of this Warrant
at the principal office of the Company, or such other office or agency as the
Company may designate, together with the form of Notice of Exercise attached
hereto as Exhibit A (the “Notice of Exercise”) duly executed by the Registered
Holder or by such Registered Holder’s duly authorized attorney, and (b) payment
in full of the aggregate Exercise Price payable in respect of the number of
shares of Warrant Stock purchased upon such exercise (the “Purchase Price”),
unless the Registered Holder elects a net issue exercise in accordance with
Section 1.2. The Purchase Price may be paid by (i) cash, check or wire transfer
of immediately available funds to the Company, (ii) cancellation and surrender
by the Registered Holder of promissory notes or other instruments representing
indebtedness of the Company to the Registered Holder or (iii) a combination of
(i) and (ii).

 

Section 1.2            Net Issue Exercise.

 

(a)          In lieu of exercising this Warrant in the manner provided in
Section 1.1, the Registered Holder may elect to receive shares of Warrant Stock
equal to the value of this Warrant (or the portion thereof being exercised and
canceled) by surrender of this Warrant at the principal office of the Company,
or such other office or agency as the Company may designate, together with the
Notice of Exercise duly executed by the Registered Holder or such Registered
Holder’s duly authorized attorney, in which event the Company shall issue to the
Registered Holder a number of shares of Warrant Stock computed using the
following formula:

 

X = Y (A - B)   A

 

Where X = The number of shares of Warrant Stock to be issued to the Registered
Holder.

 

Y = The number of shares of Warrant Stock being purchased under this Warrant
pursuant to the Notice of Exercise (as adjusted to the date of such
calculation).

 

A = The Fair Market Value of one share of Warrant Stock (as adjusted to the date
of such calculation).

 

B = The Exercise Price (as adjusted to the date of such calculation).

 

2  

 

 

All references herein to an “exercise” of the Warrant in this Warrant shall
include an exchange pursuant to this Section 1.2.

 

(b)           For purposes of this Warrant, the term “Fair Market Value” of a
share of Warrant Stock as of a particular date shall mean:

 

(i)             If the Common Stock is traded on a securities exchange or
Nasdaq, the Fair Market Value shall be deemed to be the average of the closing
prices thereof on such exchange or market over the 30 trading days ending
immediately prior to (but not including) the applicable date of valuation;

 

(ii)            If the Common Stock is actively traded over-the-counter, the
Fair Market Value shall be deemed to be the average of the closing bid prices
over the 30-day period ending immediately prior to (but not including) the
applicable date of valuation;

 

(iii)           If there is no active public market for the Common Stock but
there is an active public market for a class or series of capital stock of the
Company into which the Common Stock is convertible, then if such class or series
of capital stock is:

 

 (A)           traded on a securities exchange or Nasdaq, the Fair Market Value
shall be deemed to be the average of the closing prices of a share of such class
or series of capital stock of the Company on such exchange or market over the
five trading days ending immediately prior to (but not including) the applicable
date of valuation multiplied by the number of shares of such class or series of
capital stock into which one share of the Common Stock is convertible, or

 

 (B)           actively traded over-the-counter, the Fair Market Value shall be
deemed to be the average of the closing bid prices for a share of such class or
series of capital stock of the Company over the 30-day period ending immediately
prior to (but not including) the applicable date of valuation multiplied by the
number of shares of such class or series of capital stock into which one share
of the Common Stock is convertible; or

 

(iv)           If there is no active public market for the Common Stock or any
other class or series of capital stock of the Company into which the Common
Stock is convertible, the Fair Market Value shall be the highest price which the
Company could obtain on the date of calculation from a willing buyer (not a
current employee or director) for shares of Common Stock sold by the Company,
from authorized but unissued shares, as reasonably determined in good faith by
the Board of Directors.

 

Section 1.3            Effective Time of Exercise. The exercise of this Warrant
in whole or in part shall be deemed to have been effected immediately prior to
the close of business on the day on which a Notice of Exercise with respect to
this Warrant shall have been surrendered to the Company as provided in Section
1.1 or Section 1.2 above, as applicable. The person entitled to receive shares
of Warrant Stock issuable upon exercise of this Warrant in whole or in part
shall be treated for all purposes as the holder of record of such shares as of
the close of business on the date the Registered Holder is deemed to have
exercised this Warrant.

 

3  

 

 

Section 1.4           Stock Certificates; Fractional Shares; Partial Exercise.

 

(a)          As soon as practicable on or after the date of exercise determined
in accordance with Section 1.3, the Company shall issue the number of shares of
Warrant Stock to which the Registered Holder is entitled upon the exercise. On
or before the first business day following the date of any exercise of this
Warrant, the Company shall transmit by facsimile an acknowledgment of
confirmation of receipt of the Notice of Exercise to the Registered Holder and
the Company’s transfer agent (the “Transfer Agent”). On or before the third
business day following the date of any exercise of this Warrant, the Company
shall (A) provided that the Transfer Agent is participating in The Depository
Trust Company (“DTC”) Fast Automated Securities Transfer Program, upon the
request of the Registered Holder, credit the aggregate number of Warrant Stock
to which the Registered Holder is entitled pursuant to such exercise to the
Registered Holder’s or its designee’s balance account with DTC through its
Deposit Withdrawal At Custodian system, or (B) if the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program, issue and
deliver by overnight courier to the address as specified in the Notice of
Exercise, a certificate, registered in the Company’s share register in the name
of the Registered Holder or its designee, for the number of shares of Warrant
Stock to which the Registered Holder is entitled pursuant to such exercise. The
Company shall be responsible for all fees and expenses of the Transfer Agent and
all fees and expenses with respect to the issuance of Warrant Stock via DTC, if
any. Any certificates so delivered shall be in such denominations as may be
requested by the Registered Holder and shall be registered in the name of the
Registered Holder or such other name as shall be designated by the Registered
Holder, as specified in the Notice of Exercise.

 

(b)          No fractional shares or scrip representing fractional shares shall
be issued upon an exercise of this Warrant. In lieu of any fraction shares which
would otherwise be issuable, the Company shall pay cash equal to the product of
such fraction multiplied by the Fair Market Value of one share of Warrant Stock
on the date of exercise determined in accordance with Section 1.3.

 

(c)          In case of any partial exercise of this Warrant, the Company shall
cancel this Warrant and shall execute and deliver a new warrant or warrants
(dated the date hereof) of like terms and with the same date, calling in the
aggregate on the face or faces thereof for the number of shares of Warrant Stock
equal (without giving effect to any adjustment thereof) to the number of such
shares called for on the face of this Warrant minus the number of such shares
purchased by the Registered Holder upon such exercise as provided in this
Section 1 (without giving effect to any adjustment thereof).

 

4  

 

 

2. ADJUSTMENT OF NUMBER OF SHARES AND EXERCISE PRICE

 

The number of shares of Warrant Stock issuable upon exercise of this Warrant and
the Exercise Price are subject to adjustment as follows:

 

Section 2.1           Adjustment for Stock Splits, Stock Subdivisions or
Combinations of Shares. If all or any portion of the outstanding shares of the
Common Stock shall be subdivided into a greater number of shares, the Exercise
Price in effect immediately prior to such subdivision shall, simultaneously with
the effectiveness of such subdivision, be proportionately reduced. If all or any
portion of the outstanding shares of the Common Stock shall be combined into a
smaller number of shares, the Exercise Price in effect immediately prior to such
combination shall, simultaneously with the effectiveness of such combination, be
proportionately increased. When any adjustment is required to be made in the
Exercise Price, the number of shares of Warrant Stock purchasable upon the
exercise of this Warrant shall be changed to the number determined by dividing
(a) an amount equal to the number of shares issuable upon the exercise of this
Warrant immediately prior to such adjustment, multiplied by the Exercise Price
in effect immediately prior to such adjustment, by (b) the Exercise Price in
effect immediately after such adjustment.

 

Section 2.2           Adjustment for Dividends or Distributions of Stock or
Other Securities or Property. In case the Company shall make or issue, or shall
fix a record date for the determination of eligible holders entitled to receive,
a dividend or other distribution with respect to all or any portion of the
outstanding shares of the Common Stock payable in (a) securities of the Company
or (b) assets (excluding cash dividends paid or payable solely out of retained
earnings), then, in each such case, the Registered Holder on exercise hereof at
any time after the consummation, effective date or record date of such dividend
or other distribution, shall receive, in addition to the shares of Warrant Stock
issuable on such exercise prior to such date, and without the payment of
additional consideration therefor, the securities or such other assets of the
Company to which the Registered Holder would have been entitled upon such date
if the Registered Holder had exercised this Warrant on the date hereof and had
thereafter, during the period from the date hereof to and including the date of
such exercise, retained such shares and/or all other additional stock available
by it as aforesaid during such period giving effect to all adjustments called
for by this Section 2.

 

Section 2.3           Reclassification. If the Company, by reclassification of
securities or otherwise, shall change the Common Stock into the same or a
different number of securities of any other class or classes, this Warrant shall
thereafter represent the right to acquire such number and kind of securities as
would have been issuable as the result of such change with respect to the Common
Stock immediately prior to such reclassification or other change and the
Exercise Price therefore shall be appropriately adjusted, all subject to further
adjustment as provided in this Section 2. No adjustment shall be made pursuant
to this Section 2.3 upon any conversion or redemption of Common Stock which is
the subject of Section 2.5.

 

5  

 

 

Section 2.4           Adjustment for Capital Reorganization, Merger or
Consolidation. In case of any capital reorganization of the capital stock of the
Company (other than a combination, reclassification, exchange or subdivision of
shares otherwise provided for herein), any Acquisition or any other merger or
consolidation of the Company with or into another organization, or the sale of
all or substantially all the assets of the Company then, and in each such case,
as a part of such transaction, lawful provision shall be made so that the
Registered Holder shall thereafter be entitled to receive upon exercise of this
Warrant, during the period specified herein and upon payment of the applicable
Purchase Price, the number of shares of stock or other securities or property of
the successor organization resulting from such transaction that a holder of the
securities deliverable upon exercise of this Warrant would have been entitled to
receive in such transaction if this Warrant had been exercised immediately
before such transaction, all subject to further adjustment as provided in this
Section 2. The foregoing provisions of this Section 2.4 shall similarly apply to
successive acquisitions, reorganizations, consolidations, mergers, sales,
transfers and similar transactions and to the stock or securities of any other
organizations that are at the time receivable upon the exercise of this Warrant.
If the per-share consideration payable to the Registered Holder for shares in
connection with any such transaction is in a form other than cash, then the
provisions of Section 1.2(b) shall be applied except that each reference to
Warrant Stock shall be replaced by the consideration payable in connection with
such transaction. If the provisions of Section 1.2(b) cannot be applied to value
such consideration, then the value of such consideration shall be determined in
good faith by the Company’s Board of Directors. In all events, appropriate
adjustment, as determined in good faith by the Company’s Board of Directors,
shall be made in the application of the provisions of this Warrant with respect
to the rights and interests of the Registered Holder after the transaction, to
the end that the provisions of this Warrant shall be applicable after that
event, as near as reasonably may be, in relation to any shares or other property
deliverable after that event upon exercise of this Warrant.

 

Section 2.5           Conversion of Warrant Stock. In case all or any portion of
the outstanding shares of the Common Stock are redeemed or converted into other
securities or property pursuant to the Company’s Articles of Incorporation or
otherwise, or the Common Stock otherwise ceases to exist, then, in such case,
the Registered Holder of this Warrant, upon exercise hereof at any time after
the date on which the Common Stock is so redeemed or converted, or ceases to
exist (the “Termination Date”), shall receive, in lieu of the number of shares
of Warrant Stock that would have been issuable upon such exercise immediately
prior to the Termination Date, the securities or property that would have been
received if this Warrant had been exercised in full and the Warrant Stock
received thereupon had been simultaneously converted immediately prior to the
Termination Date, all subject to further adjustment as provided in this Warrant.
Additionally, the Exercise Price shall be immediately adjusted to equal the
quotient obtained by dividing (a) the aggregate Purchase Price of the maximum
number of shares of Warrant Stock for which this Warrant was exercisable
immediately prior to the Termination Date by (b) the number of shares of Warrant
Stock for which this Warrant is exercisable immediately after the Termination
Date, all subject to further adjustment as provided herein.

 

6  

 

 

Section 2.6           Certificate as to Adjustments. When any adjustment in the
Exercise Price or the number or type of shares issuable upon exercise of this
Warrant is required to be made pursuant to this Section 2, the Chief Financial
Officer or Controller of the Company shall compute such adjustment in accordance
with the terms of this Warrant and prepare a certificate setting forth (a) a
brief statement of the facts upon which such adjustment is based, (b) the
Exercise Price after such adjustment and (c) the kind and amount of stock into
which this Warrant shall be exercisable after such adjustment. The Company shall
promptly send (by electronic transmission and/or facsimile and by either first
class mail, postage prepaid or overnight delivery) a copy of each such
certificate to the Registered Holder.

 

3. TRANSFERS

 

Section 3.1           Unregistered Securities. Each holder of this Warrant
acknowledges that this Warrant and the Warrant Stock have not been registered
under the Securities Act of 1933, as amended (the “Securities Act”), and agrees
not to sell, offer for sale, pledge, hypothecate, distribute, transfer or
otherwise dispose of this Warrant or any Warrant Stock issued upon its exercise
in the absence of (a) an effective registration statement under the Securities
Act as to this Warrant or such Warrant Stock and registration or qualification
of this Warrant or such Warrant Stock under any applicable state securities law
then in effect, (b) an applicable exemption from such registration requirements
of the Securities Act and registration or qualification requirements under any
applicable state securities law then in effect or (c) the availability of Rule
144 promulgated under the Securities Act for the sale of such securities. Each
certificate or other instrument for Warrant Stock issued upon the exercise of
this Warrant pursuant to Section 1.4(a) shall bear a legend as follows, unless
issued or sold pursuant to an effective registration statement or if, in the
reasonable opinion of securities counsel for the Company, such legend is not
necessary:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. SUCH
SHARES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED, DISTRIBUTED,
TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR
UNLESS THE COMPANY RECEIVES AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY
STATING THAT SUCH SALE OR TRANSFER IS EXEMPT FROM THE REGISTRATION AND
PROSPECTUS DELIVERY REQUIREMENTS OF SAID ACT.”

 

Section 3.2           Transferability.

 

(a)          This Warrant and all rights and obligations hereunder may be
transferred to any person, in whole or in part, on the books of the Company
maintained pursuant to Section 3.3 upon surrender of the Warrant with a properly
executed form of Assignment attached hereto as Exhibit B (the “Form of
Assignment”) at the principal office of the Company. Upon the proper surrender
by the Registered Holder of the Warrant, the Company will issue and deliver to
or upon the order of the Registered Holder a new Warrant or Warrants of like
tenor as such Registered Holder may direct, calling in the aggregate on the face
or faces thereof for the number of shares of Warrant Stock called for on the
face of the Warrant so surrendered.

 

7  

 

 

(b)          Each holder of this Warrant, by holding the same, consents and
agrees that when this Warrant shall have been so endorsed, the person in
possession of this Warrant may be treated by the Company, and all other persons
dealing with this Warrant, as the absolute owner hereof and as the Registered
Holder for any purpose and as the person entitled to exercise the rights
represented hereby, any notice to the contrary notwithstanding; provided,
however that until a transfer of this Warrant is properly made pursuant to the
terms of this Warrant and duly registered on the books of the Company maintained
pursuant to Section 3.3, the Company may treat the Registered Holder hereof as
the owner for all purposes.

 

Section 3.3           Warrant Register. The Company or its agent will maintain a
register containing the names and addresses of the Registered Holder of this
Warrant, and will promptly update such register to reflect any transfers in
compliance with the terms hereof. Until any transfer of this Warrant is
reflected in the warrant register maintained pursuant to this Section 3.3, the
Company may treat the Registered Holder of this Warrant as the absolute owner
hereof for all purposes. Any Registered Holder may change such Registered
Holder’s address as shown on the warrant register by written notice to the
Company requesting such change.

 

4. REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company hereby represents and warrants to the Registered Holder as follows:

 

Section 4.1           Authorization; Enforceability. The Company has full
corporate power and authority to execute and deliver this Warrant, to perform
its obligations hereunder and to consummate the transactions contemplated
hereby, including the authorization, issuance and delivery of the Warrant Stock.
The execution, delivery and performance by the Company of this Warrant and the
consummation by the Company of the transactions contemplated hereby have been
duly and validly authorized by the Board of Directors of the Company. This
Warrant has been duly executed and delivered by the Company and constitutes the
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, except as enforcement may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and by general principles of equity
(regardless of whether considered in a proceeding in equity or at law).

 

Section 4.2           Valid Issuance of Securities. The Warrant Stock to be
issued hereunder, when issued, sold and delivered in accordance with the terms
hereof for the consideration expressed herein, will be duly and validly issued,
fully paid and nonassessable and free of restrictions on transfer other than
restrictions on transfer under this Warrant and applicable state and federal
securities laws and liens or encumbrances created by or imposed by the
Registered Holder.

 

8  

 

 

Section 4.3           Government Consents. No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state or local governmental authority on the part of
the Company is required in connection with the issuance of the Warrant or the
Warrant Stock by the Company.

 

Section 4.4           No Conflict. The execution and delivery of this Warrant
and the performance of the Company’s obligations hereunder, including the
issuance of the Warrant Stock, (a) will not result in any violation of the
Company’s Articles of Incorporation or Bylaws or (b) be in conflict with or
constitute, with or without the passage of time or giving of notice, either or
both a material violation or default under any material agreement, instrument,
judgment, order, writ, decree or contract or an event which results in the
creation of any material lien, charge or encumbrance upon any assets of the
Company or cause an acceleration of any obligation under any such material
agreement, instrument, judgment, order, writ, decree or contract.

 

5. REPRESENTATIONS AND WARRANTIES OF THE REGISTERED HOLDER

 

The Registered Holder hereby represents and warrants to the Company as follows:

 

Section 5.1           Certain Securities Laws Matters. By acceptance of this
Warrant, the Registered Holder hereby confirms that this Warrant is acquired for
investment only and not with a view to, or for sale in connection with, any
distribution; that the Registered Holder has had such opportunity as such
Registered Holder has deemed adequate to obtain from representatives of the
Company such information as is necessary to permit the Registered Holder to
evaluate the merits and risks of its investment in the Company; that the
Registered Holder is able to bear the economic risk of holding the Warrant
and/or the Warrant Stock (or any shares of stock or other securities at the time
issuable upon exercise of the Warrant) for an indefinite period; that the
Registered Holder understands that this Warrant and the Warrant Stock (or any
shares of stock or other securities at the time issuable upon exercise of the
Warrant) are not and will not be registered under the Securities Act except as
set forth in in the Amended and Restated Registration Rights Agreement (as
defined in Section 6.4 hereof) and will be “restricted securities” within the
meaning of Rule 144 under the Securities Act; and that the Registered Holder is
an “accredited investor” as such term is defined in Rule 501 of Regulation D
promulgated under the Securities Act.

 

6. COVENANTS OF THE COMPANY

 

Section 6.1           Reservation and Listing of Securities. The Company hereby
covenants that (a) at all times there shall be reserved for issuance and
delivery upon exercise of this Warrant such number of shares of Common Stock as
may be issuable from time to time upon exercise hereof in full and, from time to
time, will take all steps necessary to amend its Articles of Incorporation to
provide sufficient reserves of shares of Common Stock, and (b) it will cause the
Warrant Stock to be authorized to be listed on a securities exchange or Nasdaq
if the Common Stock is listed on such exchange or Nasdaq.

 

9  

 

 

Section 6.2           No Impairment. The Company will not, by amendment of its
Articles of Incorporation or Bylaws, or through reorganization, consolidation,
merger, dissolution, issue or sale of securities, sale of assets or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such action as may be
necessary or appropriate in order to protect the rights of the Registered Holder
against impairment.

 

Section 6.3           Replacement Warrants. Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant, the Company will issue, in lieu thereof, a new Warrant of like
tenor.

 

Section 6.4           Registration Rights. All shares of Warrant Stock are
subject to that certain Amended and Restated Registration Rights Agreement dated
as of the date hereof by and between the Company and the Registered Holder (as
assignee of PDL BioPharma, Inc.) (the “Amended and Restated Registration Rights
Agreement”), and the Registered Holder shall be deemed to be a “Holder” pursuant
to the Amended and Restated Registration Rights Agreement and is entitled,
subject to the terms and conditions of the Amended and Restated Registration
Rights Agreement, to all registration rights granted to Holders thereunder.

 

7. NOTICES

 

Section 7.1           Record Dates. In case:

 

(a)          the Company shall set a record date for the holders of the Common
Stock for the purpose of entitling or enabling them to receive any dividend or
other distribution (excluding cash dividends paid or payable solely out of
retained earnings), or to receive any right to subscribe for or purchase any
shares of stock of any class or any other securities, or to receive any other
right;

 

(b)          of any capital reorganization of the Company, any reclassification
of the capital stock of the Company, any consolidation or merger of the Company
with or into another organization (other than a consolidation or merger in which
the Company is the surviving entity), or any transfer of all or substantially
all of the assets of the Company; or

 

(c)          of the voluntary or involuntary dissolution, liquidation or
winding-up of the Company,

 

then, and in each such case, the Company will mail or cause to be mailed to the
Registered Holder of this Warrant a notice specifying, as the case may be,
(i) the record date for the purpose of such dividend, distribution or right, and
stating the amount and character of such dividend, distribution or right, or
(ii) the effective date on which such reorganization, reclassification,
consolidation, merger, transfer, dissolution, liquidation or winding-up is to
take place, the time, if any is to be fixed, as of which the holders of record
of capital stock of the Company (or such other securities at the time
deliverable upon such reorganization, reclassification, consolidation, merger,
transfer, dissolution, liquidation or winding-up) are to be determined, and the
material terms and conditions of the impending transaction. In each such case,
the notice shall be provided at least 20 business days prior to the record date
or effective date for the event specified in such notice, in each case in
accordance with the provisions of Section 7.2.

 

10  

 

 

Section 7.2           Generally. Unless otherwise provided herein, any notice
required or permitted by this Warrant shall be in writing and shall be deemed
sufficient upon delivery, when delivered personally or by overnight courier or
if sent by facsimile, upon written confirmation of receipt of facsimile, or five
business days following deposit in the U.S. mail, as certified or registered
mail, with postage prepaid, addressed to the party to be notified at such
party’s address as set forth on the signature page, or as subsequently modified
by written notice.

 

8. MISCELLANEOUS

 

Section 8.1           No Rights or Liabilities as a Stockholder. This Warrant
shall not entitle the Registered Holder to any voting rights or other rights as
a stockholder of the Company. In the absence of affirmative action by the
Registered Holder to purchase Warrant Stock by exercise of this Warrant, no
provisions of this Warrant, and no enumeration herein of the rights or
privileges of the Registered Holder hereof, shall cause the Registered Holder to
be or have any rights of a stockholder of the Company for any purpose.

 

Section 8.2           Survival of Representations and Warranties. Unless
otherwise set forth in this Warrant, the warranties, representations and
covenants of the Company and the Registered Holder contained in or made pursuant
to this Warrant shall survive the execution and delivery of this Warrant.

 

Section 8.3           Amendment and Modification. This Warrant may not be
amended, modified or supplemented in any manner, whether by course of conduct or
otherwise, except by an instrument in writing specifically designated as an
amendment hereto, signed on behalf of each of the parties in interest at the
time of the amendment.

 

Section 8.4           Waiver. No failure or delay of any party in exercising any
right or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, or any course of
conduct, preclude any other or further exercise thereof or the exercise of any
other right or power. Any agreement on the part of a party hereto to waive any
right or power hereunder shall be valid only if set forth in a written
instrument executed and delivered by or on behalf of such party. The rights and
remedies of the parties hereunder are cumulative and are not exclusive of any
rights or remedies which they would otherwise have hereunder.

 

11  

 

 

Section 8.5           Assignment; Successors and Assigns. This Warrant and any
of the rights, interests or obligations under this Warrant may be assigned, in
whole or in part, by operation of law or otherwise, by the Registered Holder.
This Warrant will be binding upon, inure to the benefit of, and be enforceable
by, the parties and their respective successors and assigns.

 

Section 8.6           Interpretation. When a reference is made in this Warrant
to a Section or Exhibit such reference shall be to a Section or Exhibit of this
Warrant unless otherwise indicated. The headings contained in this Warrant or in
any Exhibit are for convenience of reference purposes only and shall not affect
in any way the meaning or interpretation of this Warrant. All words used in this
Agreement will be construed to be of such gender or number as the circumstances
require. Any capitalized terms used in any Exhibit but not otherwise defined
therein shall have the meaning as defined in this Warrant. All Exhibits annexed
hereto or referred to herein are hereby incorporated in and made a part of this
Warrant as if set forth herein. The word “including” and words of similar import
when used in this Agreement will mean “including, without limitation,” unless
otherwise specified.

 

Section 8.7           Governing Law. This Warrant and all disputes or
controversies arising out of or relating to this Warrant or the transactions
contemplated hereby shall be governed by, and construed in accordance with, the
internal laws of the State of New York, without regard to the laws of any other
jurisdiction that might be applied because of the conflicts of laws principles
of the State of New York.

 

Section 8.8           Severability. Whenever possible, each provision or portion
of any provision of this Warrant shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision or portion of any
provision of this Warrant is held to be invalid, illegal or unenforceable in any
respect under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other provision or portion
of any provision in such jurisdiction, and this Warrant shall be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision or portion of any provision had never been contained
herein.

 

Section 8.9           Counterparts. This Warrant may be executed in two or more
counterparts, all of which shall be considered one and the same instrument and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties.

 

[The remainder of this page is intentionally left blank.]

 

12  

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Warrant as of the date
of issuance set forth above.

 

  CAREVIEW COMMUNICATIONS, INC.       /s/ Steven G. Johnson   Name: Steven G.
Johnson   Title: President and Chief Executive Officer

  

Signature Page to Second A&R Warrant to Purchase Common Stock of CareView
Communications, Inc.

 

 

 

 

      Acknowledged and Agreed:       REGISTERED HOLDER:       PDL INVESTMENT
HOLDINGS, LLC       By: /s/ Steffen Pietzke   Name: Steffen Pietzke   Title: CEO
 

 

Signature Page to Second A&R Warrant to Purchase Common Stock of CareView
Communications, Inc.

 

 

 

  

EXHIBIT A

  

NOTICE OF EXERCISE

 

SECOND AMENDED AND RESTATED 

WARRANT TO PURCHASE COMMON STOCK OF CAREVIEW COMMUNICATIONS, INC.

 

The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the Second Amended and Restated Warrant of CareView
Communications, Inc. dated February 2, 2018 for, and to purchase thereunder,
such number of shares of Warrant Stock (or such other securities or property for
which this Warrant may then be exercised) indicated below of CareView
Communications, Inc. as provided for therein, and (check the applicable
box(es)):

 

☐ Tenders herewith payment of the Purchase Price in the form of cash or a
certified or official bank check in same-day funds (or has initiated a wire) in
the amount of $____________ for _________ shares of Warrant Stock.

 

☐ Tenders herewith payment of the Purchase Price in the form of the surrender
and cancellation of indebtedness of the Company held by the Registered Holder in
the amount of $____________ (the “Indebtedness”) for _________ shares of Warrant
Stock. The Indebtedness represents a portion of the indebtedness outstanding
under the Credit Agreement (as such term is defined in the Warrant).

 

☐ Elects a Net Issue Exercise pursuant to Section 1.2, and accordingly requests
delivery of a net of _________ shares of Warrant Stock, calculated as follows:

 

X = Y (A-B)   (       ) = (       ) [(       ) – (       )]         A        
(       )               

 

X = the number of shares of Warrant Stock to be issued to the Registered Holder.
Y = the number of shares of Warrant Stock purchasable under the portion of the
Warrant being exchanged (as adjusted to the date of such calculation).
A = the Fair Market Value of one share of Warrant Stock
B = Purchase Price (as adjusted to the date of such calculation)

 

Please issue such shares of Warrant Stock in the name of and pay any cash for
any fractional share to (please print name, address and taxpayer i.d. number):

 

Name:           Address:           Tax. I.D.:           Signature:    

 

Notice of Exercise

 

 

 

 

Note: The above signature must correspond to the name as written upon the face
of the Warrant in every particular, without alteration or any change whatsoever.
If said number of Warrant Shares shall not be all of the Warrant Shares
purchasable under the Warrant, a new Warrant is to be issued in the name of said
undersigned for the balance remaining of the Warrant Shares purchasable
thereunder.

 

Notice of Exercise

 

 

 

EXHIBIT B

  

ASSIGNMENT

 

SECOND AMENDED AND RESTATED

WARRANT TO PURCHASE COMMON STOCK OF CAREVIEW COMMUNICATIONS, INC.

  

For value received, the undersigned hereby sells, assigns and transfers unto
________________________ the within Warrant, together with all right, title and
interest therein, and does hereby irrevocably constitute and appoint
_________________________ attorney, to transfer said Warrant on the books of
CareView Communications, Inc. with respect to the number of shares of Warrant
Stock set forth below, with full power of substitution in the premises:

 

Name(s) of Assignee(s) Address # of Shares of Warrant Stock                    
         

 

And if said number of shares of Warrant Stock shall not be all the number of
shares of Warrant Stock represented by the Warrant, a new Warrant is to be
issued in the name of said undersigned for the balance remaining of the Warrants
registered by said Warrant.

      Dated:           Signature:    

  

Note: The signature to the foregoing Assignment must correspond to the name as
written upon the face of the Warrant in every particular, without alteration or
any change whatsoever.

 

Form of Assignment

 

 